              Case 2:20-cv-00990-JAM-EFB Document 9 Filed 08/12/20 Page 1 of 2



 1   Yolanda Huang (State Bar No. 104543)
 2   LAW OFFICES OF YOLANDA HUANG
     528 Grand Avenue
 3   Oakland, California 94610
     Telephone: (510) 329-2140
 4   Facsimile: (510) 580-9410
     E-Mail:    yhuang.law@gmail.com
 5
 6
                                                UNITED STATES DISTRICT COURT
 7
                                              EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                      SACRAMENTO DIVISION

10
11
     JAMES WEAVER, SENIOR, on behalf of himself                                   Case No. 2:20-cv-00990-JAM-EFB
12
     individually and as guardian for his two children,
13   JW III, a minor child and LW, a minor child and                              ORDER GRANTING
14
     JAMES WEAVER, SENIOR, on behalf of his                                       PLAINTIFF JW III, LW and JW’s EX
     granddaughter, JW, a minor child.                                            PARTE MOTION TO APPOINT
15    Plaintiffs,                                                                 GUARDIAN AD LITEM
16
     vs.
17   CITY OF STOCKTON, STOCKTON POLICE
     DEPARTMENT, KEVIN HACHLER, ERIC
18   JONES and DOES 1 to 50,
19     Defendants.
20
21            Pursuant to Fed. R. Civ. P. 17(c)(2) and E.D. Cal. L.R. 202(a), the Court hereby GRANTS

22   Plaintiff JW III, LW and JW’s ex parte motion for appointment of a guardian ad litem. The Court

23   finds that the appointment of JAMES WEAVER, Jr. Plaintiffs JW III, LW father, is appropriate
     and in the best interest of Plaintiffs JW III and LW.
24
              Accordingly, the Court hereby appoints JAMES WEAVER, Jr. as guardian ad litem for
25
     Plaintiffs JW III and LW for the purposes of this action.
26
              The Court finds that the appointment of JAMES WEAVER, Senior Plaintiff JW’s LW
27
     grandfather, is appropriate and in the best interest of Plaintiff JW.
28


                                                                            1
                                       [Proposed] ORDER APPOINT GUARDIANS AD LITEM
         James Weaver, Jr. et al v. City of Stockton, United States District Court, Eastern District of California, Case No. 2:20-CV-00990-JAM-FEB
              Case 2:20-cv-00990-JAM-EFB Document 9 Filed 08/12/20 Page 2 of 2


              Accordingly, the Court hereby appoints JAMES WEAVER, Senior as guardian ad litem for
 1
     Plaintiff JW for the purposes of this action.
 2
 3
              IT IS SO ORDERED.
 4
 5
     Dated: August 11, 2020                                          /s/ John A. Mendez_______________________
 6                                                                  JOHN A. MENDEZ
                                                                    UNITED STATES DISTRICT COURT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                            2
                                       [Proposed] ORDER APPOINT GUARDIANS AD LITEM
         James Weaver, Jr. et al v. City of Stockton, United States District Court, Eastern District of California, Case No. 2:20-CV-00990-JAM-FEB
